DETAILED ACTION
Election/Restrictions
1.	Applicant’s election without traverse of Invention I (claims 1-4, 13-15) in the reply filed on 10/8/21 is acknowledged. Claims 5-12 are withdrawn. 

Claim Objections
2.	Claims 1 and 13 are objected to because of the following informalities: for recitations of “repeating the previous two steps” (claim 1), “repeating the previous six steps” (claim 13), “repeating the previous eight steps” (claim 13) it is recommended to label the steps using letters or numbers and then reference the labeled steps - - for example, “repeating steps a) - b)”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The recitation of “repeating the above steps” (page 3, line 
Claim 13 recites the limitation "the third deck of sudden death cards".  There is insufficient antecedent basis for this limitation in the claim. Claims 14-15 are rejected based on their respective dependency to 13. 


Claim Rejections - 35 USC § 101
4.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


5.	Claims 1-4, 13-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite a set of rules to conduct a method of playing a battle card game. Specifically, the rules comprise one or more “rounds” of game play between “two or more players”, rules to assign playing cards to the players, an order of play is determined (“determining” which player goes first), “playing at least one battle round” wherein the battle round requires defined “steps” including determining a “designated battle See October 2019 Update: Subject Matter Eligibility (hereinafter “October 2019 Update”); See also 2019 PEG - Section I, Footnote 13 under Certain methods of organizing human activity: In re Smith, 815 F.3d 816 (Fed Cir. 2016)(concluding that “[a]pplicant’s claims, directed to rules for conducting a wagering game” are abstract). 
Under Step 2A: Prong Two of the 2019 PEG, additional limitation(s) or a combination of additional elements are evaluated to determine if those elements integrate the judicial exception into a practical application of the exception. 
Limitations that are indicative of integration into a practical application include:
Improvements to the functioning of a computer, or to any other technology or technical field, as discussed in MPEP 2106.05(a);
Applying the judicial exception with, or by use of, a particular machine, as discussed in MPEP 2106.05(b); 
Effecting a transformation or reduction of a particular article to a different state or thing, as discussed in MPEP 2106.05(c); and
Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological 
Limitations that are not indicative of integration into a practical application:
Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.05(f) 
Adding insignificant extra-solution activity to the judicial exception - see MPEP 2106.05(g); and 
Generally linking the use of the judicial exception to a particular technological environment or field of use – see MPEP 2106.05(h)
Here, the Abstract idea is not integrated into a practical application. The rules to the battle card game are applied using general gaming technology as opposed to a particular machine. There is no improvement to any functioning of computer technology. No transformation or reduction of a particular article occurs.  The rules are generally linked to gaming technology elements. Regarding the game related printed matter on the game board surface and playing cards, printed matter generally falls outside the scope of patent-eligible subject matter under § 101. See In re Marco Guldenaar Holding B.V., 911 F.3d at 1157, 1160, and 1161 (Fed. Circ. 2018). The PTAB, in Ex parte Snow (Appeal 2017-001891) affirmed the examiner’s position that the card indicia does not transform the abstract idea of a set of rules to a game into patent eligible subject matter (See pages 13-14).  Similarly in Ex parte Tang (Appeal No. 2017-009438), the PTAB held that the game markings merely represent game rules and indicate where cards should be placed, and does not find them to provide “an advance in gaming See page 8). “Such printed matter on an otherwise generic gaming table used to play a wagering game with standard game cards and wagering elements does not impose a meaningful limitation on the abstract idea recited in claim 1 to integrate those abstract ideas into a practical application.” Id.

6.	The claims do include some additional elements other than the limitations pertaining to the abstract idea of a set of rules, including:
- playing cards and game board
	However, when considered separately and in ordered combination, and within the context and character of the claims as a whole, these additional elements are not sufficient to amount to significantly more than the abstract idea of the set of rules that make up the card board game because they are conventional and widely prevalent in the gaming art.  The question of whether certain claim limitations represent well-understood, routine and conventional is a question of fact.  See Berkheimer v. HP Inc., 881 F.3d 1360 (Fed. Circ. 2018).  In view of applicant’s specification at paragraphs [0004]-[0007], there is ample factually supported evidence that the additional limitations are conventional and widely prevelant in the gaming art. Moreover, OFFICIAL NOTICE is taken that game boards used in the popular battle card games as those recited in paragraph [0004] are routine and conventional - - See e.g. a cursory Google/YouTube search of games such as Dungeons and Dragons, Magic the Gathering, Pokemon and Wizards of the Coast. See also Schroeder et al. (US Pub. No. 2015/0196832) at paragraphs [0005]-[0010]; Cotton et al. (US Pat. No. 6,837,493) at Column 1, lines 11-31; and Logan (US Pat. No. 5,687,969) at Column 1, lines 1-30. 
Ex parte Tang:
“the fact that the gaming table may include a physical layout design (printed matter) that merely reflects the abstract rules of the wagering game does not provide an inventive concept. See Appeal Br. 21. The design merely reflects the abstract wagering game rules in much the same way as a generic computer may implement abstract ideas without providing an inventive concept to transform the abstract ideas into a patent eligible application. See Alice, 573 U.S. at 223 (holding that the “mere recitation of a generic computer cannot transform a patent-ineligible abstract idea into a patent-eligible invention” merely by stating an abstract idea and adding the words “apply it” on a computer); see Smith, 815 F.3d at 819. Appellant presents no evidence that printed matter markings on an otherwise generic gaming table represents a technological advance in the gaming arts or that it facilitates a non-abstract process or even a wagering game beyond the obvious abstract idea of merely organizing human activity and personal interactions between people using wagering items and game cards by indicating the locations for these standard items on a game table. We are not persuaded that printed indicia relating to wagering game rules on a game table surface represents an innovation in the gaming industry” Appeal No. 2017-009438 at page 11
Thus, claims 1-4, 13-15 are held to claim an abstract idea without sufficient limitations to transform the judicial exception into eligible subject matter, and therefore are rejected under 35 U.S.C. § 101.  

	

	
Conclusion
7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See Hardie et al. (US Pub. No. 2003/0094758), Mencarelli (US Pat. No. 7,374,171) and Hirotaka et al. (US Pub. No. 2016/0193525).  

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eugene Kim can be reached on (571) 270 4463. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL D DENNIS/Primary Examiner, Art Unit 3711